         Case 1:20-cr-00109-JGK Document 12-1 Filed 03/10/20 Page 1 of 6




UNITED STA TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                                                           Protective Order

                V.                                                                                                  20 Cr. 109 (JGK)

 Marvin Gamoneda,
    a/k/a "June,"                                            ~   ,-•-··-·-       -··    -- ...... -                 -· . --~ .. -   · . ·-
 Luilly Fernandez,                                           II ~J:n~ S lllT '"
    a/k/a "Luigi,"                                           •!D0Cd!,,r:~: ~:
                                                             q{ \"
                                                             ';
                                                                        t=:rT•: A :' f ·r .~: T./ '·r:
                                                                   __,L,_, ...         .&. · "   •••   ,Ji,..   •               •    •   -

                            Defendants.                          I ' ")/', -• cc ,                                                           I,


                                                              q{.;~~~-             ~·1           ·_30~              ~-J/J?ho_;'i1:
       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court

hereby finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure to the defendants of

documents, objects and information, including electronically stored information ("ESI"), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government's general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as "disclosure material." The Government's disclosure material may include

material that (1) affects the privacy and confidentiality of individuals and entities; (2) would

impede, if prematurely disclosed, the Government's ongoing investigation of uncharged

individuals; and (3) is not authorized to be disclosed to the public or disclosed beyond that which

is necessary for the defense of this criminal case.

       2. Sensitive Disclosure Material. Certain of the Government's disclosure material,

referred to herein as "Sensitive Disclosure Material," contains information that identifies, or could

lead to the identification of, witnesses who may be subject to intimidation or obstruction, and
        Case 1:20-cr-00109-JGK Document 12-1 Filed 03/10/20 Page 2 of 6




whose lives, persons, and property, as well as the lives, persons and property of loved ones, will

be subject to risk of harm absent the protective considerations set forth herein. Materials to be

produced by the Government and which contain Sensitive Disclosure Material may be designated

as "Confidential Material" by the Government and conspicuously marked as such, either by

marking the materials themselves; the file names of the materials; or the folders containing the

materials, with the words "Confidential Material." The Government's designation of material as

Sensitive Disclosure Material will be controlling absent contrary order of the Court.

       3. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation or the need

for redaction. It will also afford the defense prompt access to those materials , in unredacted form,

which will facilitate the preparation of the defense.

       4. Good Cause. There is good cause for entry of the protective order set forth herein.

       Accordingly it is hereby Ordered:

       5. Disclosure material shall not be disclosed by the defendants or defense counsel,

including any successor counsel ("the defense") other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action . The defense shall not post any

disclosure material or Sensitive Disclosure Material on any Internet site or network site 1 to which




1
 This does not prohibit counsel for any defendant from using secure private web services, such as
"Drop Box," to store disclosure material or Sensitive Disclosure Material, provided that the only
people with access to such services are those authorized herein to receive disclosure material or
Sensitive Disclosure Material, or to transfer such material to such authorized recipients .
                                                  2
         Case 1:20-cr-00109-JGK Document 12-1 Filed 03/10/20 Page 3 of 6




persons other than the parties hereto have access, and shall not disclose any disclosure material to

the media or any third party except as set forth below.

       6. Disclosure material that is not Sensitive Disclosure Material may be disclosed by counsel

to: (a) the defendants for purposes of defending this action, (b) personnel for whose conduct

counsel is responsible, i.e., personnel employed by or retained by counsel, as needed for purposes

of defending this action; or (c) prospective witnesses for purposes of defending this action.

       7.   Sensitive Disclosure Material may be disclosed by counsel to defendants and to

personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, as needed for purposes of defending this action; however, Sensitive Disclosure Material

shall be kept in the sole possession of counsel or personnel for whose conduct counsel is

responsible; shall not be reviewed or maintained by the defendant outside the presence of counsel

or personnel for whose conduct counsel is responsible; and shall not be copied or otherwise

recorded by the defendants .

        8. The Government may authorize, in writing, disclosure of disclosure material and

Sensitive Disclosure Material beyond that otherwise permitted by this Order without further Order

of this Court.

        9. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

Sensitive Disclosure Material pertinent to any motion before the Court should initially be filed

under seal, absent consent of the Government or Order of the Court. All filings should comply

with the privacy protection provisions of Fed. R. Crim. P. 49.1.


                                                  3
        Case 1:20-cr-00109-JGK Document 12-1 Filed 03/10/20 Page 4 of 6




                            Disclosure and Protection of Seized ESI

       10. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, from various computers, cell phones, and other devices and

storage media. This ESI was seized from various cellphones and social media accounts belonging

to, among others, the defendants.

       11. The Government is authorized to disclose to counsel for the defendants , for use solely

as permitted herein, the entirety of such seized ESI as the Government believes may contain

disclosure material ("the seized ESI disclosure material"). The defendants , defense counsel, and

personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, may review the seized ESI disclosure material to identify items pertinent to the defense.

They shall not further disseminate or disclose any portion of the seized ESI disclosure material

except as otherwise set forth under this Order.

       12. This Order places no restriction on a defendant's use or disclosure, or the use or

disclosure by that defendant's counsel, of ESI that originally belonged to the defendant.

                               Return or Destruction of Material
       13. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material ,

including the seized ESI disclosure material , within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case ; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever
                                              4
            Case 1:20-cr-00109-JGK Document 12-1 Filed 03/10/20                   Page 5 of 6




date is later. This provision does not apply to any disclosure material or ESI that belongs to the

defendant.

                                       Retention of Jurisdiction

         14. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of the

case.

AGREED AND CONSENTED TO:

      GEOFFREYS . BERMAN
      United States Attorney
                 / j      /
by:     ✓                     - --                       Date:   March 3, 2020
      Karin Portlock
      Andrew K. Chan


                                                         Date:
                       ' sq .
             I for Marvin Gamoneda

                                                         Date:
      Sarah Sacks, Esq.
      Counsel for Luilly Fernandez


SO ORDERED:
Dated: New York, New York
       March _ll_, 2020

                                                                ORABLE JOHN G. KOEL TL
                                                             D STATES DISTRICT JUDGE




                                                     5
              Case 1:20-cr-00109-JGK Document 12-1 Filed 03/10/20 Page 6 of 6




date is later. This provision does not apply to any disclosure material or ESI that belongs to the

defendant.

                                           Retention of Jurisdiction

             14. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of the

case.

AGREED AND CONSENTED TO:

      GEOFFREY S. BERMAN
      United States Attorney

by:      I
                    / II     /
                             .                               Date:   March 3, 2020
      Karin Portlock
      Andrew K. Chan
      Assistant United States Attorneys

                                                             Date:
      Gregory Morvillo, Esq .
      Counsel for Marvin Gamoneda
                                                                      March 9, 2020
                                                             Date:
      Sarah Sacks, Esq .
      Counsel for Luilly Fernandez


SO ORDERED:
Dated: New York, New York
       March , 2020

                                                         THE HONORABLE JOHN G. KOEL TL
                                                         UNITED STATES DISTRICT JUDGE




                                                         5
